Case: 19-60207     Document: 00515656094          Page: 1    Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 1, 2020
                                   No. 19-60207
                                                                          Lyle W. Cayce
                                                                               Clerk

   Mirta C. Cordero Frances, also known as Mirta Caridad
   Cordero Frances,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 615 316


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mirta Cordero Frances (“Cordero Frances”) petitions for review of
   an order issued by the Board of Immigration Appeals (“BIA”). Cordero
   Frances, a native and citizen of Cuba, applied for asylum, withholding of
   removal, and protection under the Convention Against Terror (“CAT”).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60207       Document: 00515656094             Page: 2   Date Filed: 12/01/2020




                                        No. 19-60207


   The Immigration Judge (“IJ”) denied Cordero Frances’s application, the
   BIA dismissed her appeal of the denial, and she was removed from the United
   States on June 7, 2019. We GRANT the petition for review, VACATE the
   BIA’s decision, and REMAND with instructions to reconsider Cordero
   Frances’s application for asylum and protection under the CAT.
                                             I.
          Without any entry documents, Cordero Frances applied for admission
   to the United States at the El Paso Port of Entry in May 2018. The
   Department of Homeland Security served her with a Notice to Appear that
   charged her as removable because she had no valid entry documents. In her
   preliminary hearing before an IJ, she expressed her wish to apply for asylum.
   Accordingly, the IJ provided her an asylum application and explained the
   requirements. He informed Cordero Frances that she must prepare and
   attach to her asylum application “a written declaration of facts about what
   happened to [her] in [her] home country that forced [her] to leave or makes
   it impossible for [her] to return.” The IJ added that in most cases the law
   requires that applications be supplemented “with other reasonably available
   evidence,” such as affidavits from witnesses, friends, or family members who
   are familiar with the facts of the applicant’s case. But, the IJ clarified,
   “[l]etters are not sufficient.” “Because only sworn testimony is admissible
   in court[,] . . . . [i]t must be an affidavit.”
          At her subsequent merits hearing, Cordero Frances appeared pro se
   and submitted her application for asylum, withholding of removal, and
   protection under the CAT. In support of her application, she proffered a
   declaration of facts in which she described decades of mistreatment—
   including threats, fines, beating, surveillance, and police detention—inflicted
   on her by the Cuban government because of her political activism. She also
   provided personal identification documents, publications detailing general




                                              2
Case: 19-60207      Document: 00515656094           Page: 3    Date Filed: 12/01/2020




                                     No. 19-60207


   conditions in Cuba, and three letters from Cuban friends describing her
   political activism and related persecution by the Cuban government.
   Significantly as it turned out, the corroborating letters were not in affidavit
   form and did not state that they were made under penalty of perjury—
   although they did employ formal language saying that they “attest[ed]” or
   gave “testimony.”
          The IJ denied Cordero Frances’s application, concluding that “the
   court must and will order her removal.” He pronounced his decision orally
   and subsequently issued a written decision that contained some
   modifications but conveyed the same result. Repeatedly, he indicated that
   he found her account reliable, noting that he “ha[d] no credibility concerns
   in particular” and that he thought she was “being credible in [her]
   statements.” In his written opinion, he stated that she “ha[d] established
   prima facie eligibility for asylum” and that she “ha[d] testified credibly in the
   court’s opinion.”
          Notwithstanding that assessment of her credibility, the IJ determined
   that Cordero Frances’s corroborating letters did “not meet the necessary
   legal requirements for testimony under the federal regulations, which
   require[] . . . all testimony to be sworn or made under penalty of perjury.”
   Accordingly, he determined that “the court will not provide them any
   evidentiary . . . weight.” Because Cordero Frances “did not corroborate her
   testimony with reasonably available corroborative evidence,” he denied her
   application “for that reason[] alone.” In reaching this conclusion, the IJ
   relied on Yang v. Holder, 664 F.3d 580 (5th Cir. 2011), which he understood
   to require “that [an applicant] ha[s] to support an application for asylum with
   reasonably available corroborative evidence,” and “by law” all such
   evidence “has to be under oath or under something similar to oath.” He told
   Cordero Frances that Yang “mandates” this evidentiary standard and, “for
   that reason,” he concluded “I have to deny your application. I don’t know



                                          3
Case: 19-60207     Document: 00515656094           Page: 4   Date Filed: 12/01/2020




                                    No. 19-60207


   what else to do.” But he again emphasized: “I am only denying your
   application because you don’t meet the required burden of proof under a
   federal circuit court decision called Rui Yang v. Holder. That’s the only
   reason I’m denying the application.”
          Cordero Frances appealed the IJ’s decision to the BIA.             She
   contended that the IJ committed legal error by (1) determining that she was
   legally required to submit corroborating evidence even though the IJ found
   her account credible and (2) refusing to consider the supporting letters she
   submitted to corroborate her application for relief from removal because
   there is no requirement that such corroborating evidence be in affidavit form
   or made under penalty of perjury.
          The BIA found these arguments unavailing and affirmed the IJ’s
   decision. Despite the credibility of Cordero Frances’s testimony, the BIA
   determined that she failed to satisfy her burden of producing reasonably
   available corroborating evidence. First, the BIA interpreted the IJ’s decision
   to require corroborating evidence of otherwise credible testimony as a
   permissible exercise of his discretion.     Second, it noted that “[w]hile
   [Cordero Frances] correctly observes that there is no requirement under the
   Act and its implementing regulations for evidence to be presented in any
   particular format, an Immigration Judge has broad discretion to accept and
   assign evidentiary weight to evidence.” And, in the BIA’s view, the IJ simply
   declined to assign evidentiary weight to the letters because they were not in
   affidavit form or made under penalty of perjury, which constituted a
   discretionary decision he was permitted to make. In sum, the BIA concluded
   that the IJ was entitled to make discretionary decisions about these matters
   and that he chose to do so here. Cordero Frances filed a timely petition for
   review of the BIA’s order.




                                          4
Case: 19-60207      Document: 00515656094           Page: 5    Date Filed: 12/01/2020




                                     No. 19-60207


                                          II.
          We generally review only decisions of the BIA. Zhu v. Gonzales, 493
F.3d 588, 593 (5th Cir. 2007). But when the IJ’s ruling affects the BIA’s
   decision, as it does here, we review the decisions of both the BIA and the IJ.
   Cantarero-Lagos v. Barr, 924 F.3d 145, 149 (5th Cir. 2019). We review factual
   findings for substantial evidence, and we review conclusions of law de novo,
   according deference to the BIA’s reasonable interpretations of immigration
   statutes and regulations. Id.
                                         III.
          Cordero Frances contends that the IJ legally erred by applying the
   wrong standard of proof and refusing to consider the letters she submitted to
   corroborate her application. She asserts that the IJ denied her application
   under the mistaken belief that, although he was satisfied of her credibility,
   she was nonetheless required to submit corroborating evidence to support
   her application and that, if her corroborating evidence took the form of
   letters, the letters must be in affidavit form or made under penalty of perjury.
   Furthermore, she claims that the BIA erred when it determined that the IJ
   merely exercised his discretion not to afford evidentiary weight to the letter
   evidence and affirmed the IJ’s erroneous application of the law.
          An applicant for asylum bears the burden of demonstrating eligibility
   for relief. 8 U.S.C. § 1158(b). Sometimes the applicant’s testimony alone is
   enough to sustain her burden of proof. 8 U.S.C. § 1158(b)(1)(B)(ii) (stating
   that “[t]he testimony of the applicant may be sufficient to sustain the
   applicant’s burden without corroboration”). If, however, an applicant’s
   testimony is credible but insufficient to satisfy the burden of proof, the IJ may
   require the submission of reasonably available corroborating evidence, id.,
   and failure to comply can be fatal to a claim for relief, Avelar-Oliva v. Barr,
   954 F.3d 757, 764 (5th Cir. 2020).




                                          5
Case: 19-60207      Document: 00515656094          Page: 6   Date Filed: 12/01/2020




                                    No. 19-60207


          But nothing in the statutes or regulations governing asylum
   proceedings sets forth any specific form requirements that corroborating
   evidence must meet. Indeed, rules governing the admissibility of evidence in
   asylum proceedings are, if anything, more relaxed than in other contexts—
   and for intuitive reasons: those who genuinely need asylum are often acutely
   disadvantaged in their ability to obtain carefully documented and
   authenticated evidence.     Accordingly, “the sole test for admission of
   evidence at a deportation proceeding is whether it is probative and its
   admission is fundamentally fair,” and “[t]he rules of evidence, including
   those that exclude hearsay, do not govern.” Bouchikhi v. Holder, 676 F.3d
173, 180 (5th Cir. 2012) (internal quotation marks and citations omitted).
   Thus, while lack of formal authentication could affect the evidentiary weight
   afforded, see Dube v. Holder, 553 F. App’x 420, 421 (5th Cir. 2014) (noting
   that unsworn and typed letters without any indication of authenticity may be
   of “dubious” evidentiary value), it is no categorical bar to admissibility, see
   Qiu v. Sessions, 870 F.3d 1200, 1205 (10th Cir. 2017) (“There is no statutory
   support for the BIA’s contention that documents at immigration hearings
   must be sworn.”); Zuh v. Mukasey, 547 F.3d 504, 509 (4th Cir. 2008) (“[N]o
   statute or case law suggests that documents at immigration hearings must be
   sworn. Rather, without so much as pausing to note the unsworn nature of a
   document, numerous courts . . . have relied on such documents when
   considering claims of asylum applicants.”).
          In this proceeding, the IJ concluded that Yang v. Holder required
   Cordero Frances to support her testimony with reasonably available
   corroborating evidence and that any corroborating letters must be in affidavit
   form or made under penalty of perjury. In Yang, we upheld the BIA’s
   interpretation of 8 C.F.R. § 1208.13(a) to allow an IJ to require reasonably
   available corroborating evidence even where there was credible testimony
   and even without first determining credibility. 664 F.3d at 584-86. We also




                                         6
Case: 19-60207       Document: 00515656094            Page: 7      Date Filed: 12/01/2020




                                       No. 19-60207


   noted that a similar rule had been codified at 8 U.S.C. § 1158(b)(1)(B)(ii). Id.
   at 586. In short, an applicant’s uncorroborated credible testimony may be
   enough to satisfy her burden of proof, but the IJ retains discretion to require
   the submission of reasonably available corroborating evidence if he
   determines that her testimony is insufficient. Accordingly, the IJ acted
   within his discretion to require Cordero Frances to supply such corroborating
   evidence, although the record plainly suggests he did not understand that
   doing so is not mandated in every case so long as the IJ is satisfied that the
   applicant’s testimony is credible, persuasive, and specific enough to
   demonstrate refugee status. See 8 U.S.C. § 1158(b)(1)(B)(ii).
          Nonetheless, the IJ did err by refusing to admit the letters merely
   because they were not in affidavit form or made under penalty of perjury. 1 In
   this respect, he misplaced his reliance on Yang because nothing in that
   decision requires corroborating letters to take a particular format as a
   criterion for admissibility. See Yang, 664 F.3d at 584-86. In its opinion on
   appeal, the BIA expressly agreed that there is no requirement to present
   corroborating evidence in a particular format, but it affirmed the IJ’s decision
   by characterizing it as an exercise of his discretion not to assign evidentiary
   weight to the letters. We disagree with that portrayal of the IJ’s legal
   conclusion.
          Refusing to admit evidence is very different from assigning that
   evidence limited or even no weight because evidence that cannot be
   considered cannot be weighed. The IJ did not simply assign the letters no
   evidentiary weight: he refused to admit them altogether, insisting that he was
   precluded by law from considering them. To the extent that he made any


          1
             Because we conclude that the IJ legally erred by dismissing Cordero Frances’s
   application on the basis of an incorrect evidentiary standard, we need not consider her
   contention that she was deprived of due process.




                                             7
Case: 19-60207     Document: 00515656094           Page: 8   Date Filed: 12/01/2020




                                    No. 19-60207


   credibility determination, his statements indicate that he considered Cordero
   Frances’s account credible and that he denied her application only because
   he was obligated to do so. Furthermore, he stated that the letters “d[id] not
   meet the necessary legal requirements for testimony;” that “[b]y law, all
   testimony has to be under oath or something similar to oath;” that the letters
   “d[id not] qualify as testimony and they d[id not] qualify as supportive
   evidence;” and that the letters “d[id not] exist for evidentiary reasons.”
   Accordingly, he treated the letters as if they were not before him. That
   constitutes a refusal to admit evidence, not a discretionary assignment of
   minimal credibility. In any event, the record plainly suggests that not even
   he understood his actions to involve any discretionary weighing of evidence.
   And it cannot be said that he made a discretionary decision where he did not
   understand his decision to be discretionary.
          The IJ excluded the letters without addressing the sole test for
   admission of evidence: he never suggested that the evidence was not
   probative or that its admission would be somehow unfair. See Bouchikhi, 676
F.3d at 180. Moreover, he applied his heightened admissibility standard as a
   dispositive criterion to deny Cordero Frances’s application. His statements
   suggest that, absent the erroneous evidentiary rule, he may well have granted
   Cordero Frances’s application. Because we cannot determine the complete
   extent to which the IJ’s legal error refusing to consider the corroborating
   letters influenced the final determination as to Cordero Frances’s eligibility
   for asylum or protection under the CAT, the IJ’s and the BIA’s rulings
   cannot stand.
          VACATED and REMANDED.




                                         8